Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 1 of 41 Page ID #:351



    1   JOHNSON & PHAM, LLP
        Christopher D. Johnson, SBN: 222698
    2         E-mail: cjohnson@johnsonpham.com
        Christopher Q. Pham, SBN: 206697
    3         E-mail: cpham@johnsonpham.com
        Marcus F. Chaney, SBN: 245227
    4         E-mail: mchaney@johnsonpham.com
        6355 Topanga Canyon Boulevard, Suite 326
    5   Woodland Hills, California 91367
        Telephone: (818) 888-7540
    6   Facsimile: (818) 888-7544
    7   Attorneys for Plaintiffs
        BMW OF NORTH AMERICA, LLC and
    8   BAYERISCHE MOTOREN WERKE AG
    9
   10                        UNITED STATES DISTRICT COURT
   11                       CENTRAL DISTRICT OF CALIFORNIA
   12                                EASTERN DIVISION
   13
        BMW OF NORTH AMERICA, LLC, a              Case No.: 5:19-cv-00789 JFW (RAOx)
   14   Delaware limited liability company, and
        BAYERISCHE MOTOREN WERKE                  FIRST AMENDED COMPLAINT
   15   AG, a German corporation,                 FOR DAMAGES AND
                                                  DECLARATORY RELIEF:
   16               Plaintiffs,
                                                  (1) FEDERAL TRADEMARK
   17               v.                                INFRINGEMENT &
                                                      COUNTERFEITING [15 U.S.C.
   18   US ELOGISTICS SERVICE CORP, a                 § 1114/Lanham Act § 32(a)]
        New Jersey corporation, ETARGET           (2) FALSE DESIGNATION OF
   19   LIMITED, a Hong Kong corporation,             ORIGIN/UNFAIR
        and DOES 1-10, Inclusive,                     COMPETITION [15 U.S.C. §
   20                                                 1125(a)/Lanham Act § 43(a)]
                    Defendants.                   (3) TRADEMARK DILUTION [15
   21                                                 U.S.C. § 1125(c)]
                                                  (4) UNFAIR BUSINESS
   22                                                 PRACTICES [CALIFORNIA
                                                      BUSINESS & PROFESSIONS
   23                                                 CODE § 17200]
                                                  (5) CONTRIBUTORY
   24                                                 TRADEMARK
                                                      INFRINGEMENT
   25                                             (6) VICARIOUS TRADEMARK
   26
                                                      INFRINGEMENT

   27
                                                    [DEMAND FOR JURY TRIAL]

   28

                                              -1-
           FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 2 of 41 Page ID #:352



    1         Plaintiffs BMW of North America, LLC (“BMW NA”) and Bayerische
    2   Motoren Werke AG (“BMW AG”) (collectively “BMW” or “Plaintiffs”) hereby
    3   file their First Amended Complaint for Damages and Declaratory Relief (“FAC”)
    4   against Defendants US Elogistics Service Corp (“US ELOGISTICS”), ETarget
    5   LIMITED (“ETARGET”), and Does 1-10, inclusive (collectively “Defendants”).
    6                                       PARTIES
    7         1.    Plaintiff BMW NA is a Delaware limited liability company registered
    8   to conduct business in the State of California with its principal place of business
    9   located in Woodcliff Lake, New Jersey. BMW NA is a wholly owned subsidiary of
   10   BMW (US) Holding Corporation, a Delaware corporation, which is a wholly owned
   11   subsidiary of BMW AG. BMW NA is the exclusive authorized distributor of
   12   “BMW”, “BMW M” and “MINI” automotive and related products in the United
   13   States.
   14         2.    Plaintiff BMW AG is a German corporation organized under the laws
   15   of the Federal Republic of Germany with its principal place of business located in
   16   Munich, Germany.        BMW AG manufactures motor vehicles, emblems, wheels,
   17   grilles, and other parts in Germany and other countries for export and sale
   18   throughout the world.
   19         3.    Plaintiffs are informed and believe, and on that basis allege, that
   20   Defendant US ELOGISTICS is a New Jersey corporation registered to conduct
   21   business in the State of California with a principle place of business located in
   22   Chino, California.
   23         4.    Plaintiffs are informed and believe, and on that basis allege, that
   24   Defendant ETARGET is a Hong Kong corporation with a principle place of
   25   business located in the Wan Chai District of Hong Kong.
   26         5.    Plaintiffs are informed and believe, and on that basis allege, that
   27   Defendant US ELOGISTICS is a subsidiary of Defendant ETARGET.
   28

                                                -2-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 3 of 41 Page ID #:353



    1         6.     Plaintiffs are informed and believe, and on that basis allege, that
    2   Defendants US ELOGISTICS, ETARGET, and Does 1-10, inclusive, and each of
    3   them, were the agents, partners, joint venturers, servants, and employees of every
    4   other defendant and the acts of each defendant, as alleged herein, were performed
    5   within the course and scope of that agency, partnership, joint venture, service or
    6   employment.
    7         7.     Plaintiffs are informed and believe, and on that basis allege, that
    8   Defendants US ELOGISTICS, ETARGET, and Does 1-10, inclusive, sued herein
    9   by fictitious names, are jointly, severally and concurrently liable and responsible
   10   with one another upon the causes of action hereinafter set forth.
   11         8.     The true names and capacities, whether individual, corporate, associate
   12   or otherwise, of defendants herein identified as Does 1-10, inclusive, are unknown
   13   to Plaintiffs. Plaintiffs therefore sue said Doe defendants by such fictitious names,
   14   and when the true names and capacities of said Doe defendants are ascertained,
   15   Plaintiffs will seek to amend this pleading accordingly.
   16                              JURISDICTION / VENUE
   17         9.     This Court has subject matter jurisdiction over this action pursuant to
   18   the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. §§ 1331 and/or 1338(a).
   19         10.    This Court has general personal jurisdiction over Defendant US
   20   ELOGISTICS inasmuch as it is registered to conduct business in the State of
   21   California with a principal business office in California registered with the
   22   California Secretary of State at 13725-13835 PIPELINE AVE BLDG 30, CHINO,
   23   CA 91710.
   24         11.    This Court has specific personal jurisdiction over Defendants US
   25   ELOGISTICS and ETARGET inasmuch as they have committed the tortious
   26   activities alleged in this FAC in the State of California by operating and conducting
   27   business from commercial warehouse locations in California and within this District
   28   used in furtherance of the importation, sale and distribution of counterfeit goods in

                                                 -3-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 4 of 41 Page ID #:354



    1   California. Defendants US ELOGISTICS and ETARGET also own and operate a
    2   website with URL http://www.elogistic.com targeting customers in the United
    3   States, including California. Defendants US ELOGISTICS and ETARGET have
    4   sufficient minimum contacts with California such that the exercise of jurisdiction
    5   over them by this Court does not offend traditional notions of fair play and
    6   substantial justice. In addition, Plaintiff BMW NA has significant contacts with the
    7   State of California. For example, Plaintiff BMW NA’s Technology Office, Western
    8   Region Office, Group Representative Office, Engineering and Emission Test
    9   Center, and Training Center are all located in California. In addition, Plaintiff
   10   BMW NA operates a Vehicle Distribution Center (one of four) and Parts
   11   Distribution Centers (two of six) in California. Plaintiff BMW NA also has more
   12   than fifty (50) dealerships throughout the State of California.
   13          12.     Venue is proper in this district, inter alia, pursuant to 28 U.S.C. §
   14   1391(b) because, Plaintiffs are informed and believe, and on that basis allege, that
   15   a substantial part of the events or omissions giving rise to these claims occurred
   16   within this District, in Chino, California, and has caused damage to Plaintiffs in this
   17   District.
   18                              GENERAL ALLEGATIONS
   19                Plaintiffs and the Famous BMW Trademarks and Products
   20          13.     Plaintiffs are in the business of designing, manufacturing, and
   21   distributing motor vehicles, motor vehicle parts and accessories, sold under various
   22   trademarks, including but not limited to:
   23                  a.    the “BMW” word mark, the BMW logo and BMW model
   24   names, such as X 1, X3, X5, X6 (collectively “BMW Marks”);
   25                  b.    the M logo and M model names such as M3, M5, M6, X5 M, X6
   26   M (collectively “BMW M Marks”); and
   27                  c.    the “MINI” word mark, the MINI logo and MINI model names,
   28   such as MINI COOPER, the S Design logo (collectively “MINI Marks”).

                                                  -4-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 5 of 41 Page ID #:355



    1         14.    Plaintiffs’ products and marks have achieved great success since their
    2   introduction in commerce in the United States continuously since as early as 1955
    3   for the BMW brand, since as early as 1987 for the BMW M brand, and since as
    4   early as 2002 for the MINI brand.
    5         15.    BMW also provides numerous services, such as maintenance and
    6   repair services, financing, leasing, insurance and warranty services. BMW also sells
    7   a wide variety of merchandise bearing the BMW, BMW M and MINI Marks,
    8   including but not limited to apparel, mugs, bags, toys, pens and watches. BMW has
    9   manufactured, marketed and sold millions of vehicles in the United States.
   10         16.    Plaintiffs have for decades utilized a network of authorized dealers in
   11   the United States to market both new and certified pre-owned BMW, BMW M and
   12   MINI vehicles, vehicle parts, accessories, and merchandise, and services such as
   13   rental, financing, and maintenance services. BMW currently has more than 340
   14   authorized dealers in the United States.
   15         17.    Plaintiffs’ commercial success under the BMW, BMW M and MINI
   16   Marks in the United States and around the world has been tremendous. Plaintiffs
   17   have sold many billions of dollars of products and services under the BMW, BMW
   18   M, and MINI Marks in the United States over the years. Plaintiffs’ motor vehicles
   19   and related motor vehicle parts and accessories have earned a reputation for
   20   innovation, quality and performance and have won numerous awards in the industry
   21   in the United States and around the world.
   22         18.    Plaintiffs have spent substantial time, money and effort in developing
   23   consumer recognition and awareness of their marks and products. Plaintiffs spend
   24   tens of millions of dollars every year in the United States to extensively advertise,
   25   market, and promote products and services offered under the BMW, BMW M and
   26   MINI Marks through a variety of media, including television and print
   27   advertisements, the Internet, and high-profile sponsorships.
   28

                                                   -5-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 6 of 41 Page ID #:356



    1         19.    As a result of Plaintiffs’ efforts, the quality of Plaintiffs’ products, the
    2   high degree of promotion and the quality and popularity of the Plaintiffs’ products,
    3   the BMW marks have been prominently placed in the minds of the public.
    4   Consumers, purchasers and the members of the public have become familiar with
    5   Plaintiffs’ intellectual property and products, and have come to recognize the BMW
    6   marks and products and associate them exclusively with Plaintiffs. Plaintiffs have
    7   acquired a valuable reputation and goodwill among the public as a result of such
    8   association. Indeed, the Plaintiffs’ marks are famous in the United States and
    9   around the world.
   10         20.    In use in the United States since 1955, the BMW Marks, in particular,
   11   enjoy unquestionable fame as a result of long use, extensive advertising, massive
   12   commercial success, substantial publicity, and favorable public acceptance and
   13   recognition. Indeed, the BMW Marks have become among the most recognized
   14   brands in the world, and have consistently been ranked in many top-100 lists for
   15   years, including No. 22 in “100-top Most Powerful Brands” by Tenet Partners in
   16   2017, No. 20 in “The World’s Most Valuable Brands” by Forbes in 2018, and No.
   17   13 in “Best Global Brands” by Interbrand in 2018, among many others.
   18         21.    Furthermore, a number of federal district courts have recognized that
   19   the BMW Marks are famous. See BMW of N. Am., LLC v. Eurotech Wheels, LLC,
   20   No. 08 CV 0171 JM (WMC), 2008 WL 11337018, at *1 (S.D. Cal. July 25, 2008)
   21   (finding that the BMW Word Mark and BMW Logo are both famous); BMW of N.
   22   Am., LLC v. Quality Star Benzz LLC, No. 2:12-CV-00889-GMN, 2013 WL
   23   1338233, at *1 (D. Nev. Mar. 29, 2013) (“BMW NA has expended millions of
   24   dollars in advertising across the United States in connection with its Marks
   25   [including the BMW Logo] making them famous.”); BMW of N. Am., LLC v.
   26   Eurocar Tech., L.L.C., No. 613CV1215ORL18DAB, 2014 WL 10748119, at *3
   27   (M.D. Fla. July 15, 2014), report and recommendation adopted, No.
   28   613CV1215ORL18DAB, 2014 WL 10742620 (M.D. Fla. Aug. 5, 2014) (finding

                                                  -6-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 7 of 41 Page ID #:357



    1   that the BMW Logo is a famous mark).
    2         22.     The MINI Marks have also become among the most recognized
    3   brands in the world, consistently reaching the “Best Global Brands” list of
    4   Interbrand, reaching the top 100 list for the first time in 2015 in position 98 and
    5   reaching its highest position at No. 87 in 2017.
    6         23.     The Federal District Court of Arizona has also recognized that the
    7   MINI Mark is famous. See The Findings of Fact, Conclusions of Law, and Order
    8   issued on September 27, 2010 in BMW of North America, LLC v. Mini Works, LLC,
    9   Case No. CV-07-1936-PHX-SMM (D. Ariz.) (finding that “the MINI trademark is
   10   suggestive, commercially strong, distinctive and famous and thus accorded greater
   11   protection by trademark laws”); affirmed by the Ninth Circuit on December 23,
   12   2011 in BMW of North America, LLC, v. Mini Works, LLC, 2011 WL 6739483 (9th
   13   Cir. 2011).
   14                         BMW AG’s Registered Trademarks
   15         24.     Although Plaintiffs have gained significant common law trademark
   16   rights based on their use in commerce of the BMW, BMW M and MINI Marks,
   17   advertising and promotion, Plaintiffs have also protected their valuable rights by
   18   filing for and obtaining numerous federal trademark registrations.
   19         25.     Plaintiff BMW AG is the exclusive owner of numerous federally-
   20   registered and common law trademarks.
   21         26.     Plaintiff BMW AG owns United States Patent and Trademark Office
   22   (“U.S.P.T.O.”) certificates of registrations for the following marks relevant to this
   23   action (collectively the “BMW Trademarks”).
   24
   25            Mark              Reg. No.                 Goods and Services
                                   Reg. Date                   (Summary)
   26
                    BMW           0611710       Automobiles, motorcycles.
   27                             9-6-1955
   28               BMW           5333863       Metal badges and plates in class 06;
                                                 -7-
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 8 of 41 Page ID #:358



    1           Mark           Reg. No.                Goods and Services
                               Reg. Date                  (Summary)
    2
                               11-14-2017 Various land vehicle engine parts in class
    3
                                          07;
    4                                     Lights for vehicles and other goods in class
                                          11;
    5
                                          Land vehicles and various parts and
    6                                     accessories for land vehicles, including
                                          structural parts, side grills being vehicle
    7
                                          trim, badges, wheels, hubcaps, valve stem
    8                                     caps and other goods in class 12;
                                          Pens, pencils, notepads, notebooks, decals,
    9
                                          adhesive labels, and adhesive stickers, and
   10                                     other goods; boxes, namely, stationery
                                          boxes, cardboard boxes and paper boxes;
   11
                                          shopping bags made of paper or cardboard,
   12                                     and containers, storage containers and
                                          packaging containers made of paper or
   13
                                          cardboard; merchandise bags made of
   14                                     paper or cardboard and other goods in class
   15
                                          16;
                                          Floor mats for vehicles in class 27;
   16                                     Toy products in class 28.
   17
   18
               BMW M           4541350      Automobiles and their parts, namely,
                               6-3-2014     structural parts, wheels, steering wheels,
   19                                       door sills, gear shift knobs, headrests,
   20                                       seats, tire valve stem caps, license plate
                                            frames, badges for motor vehicles being
   21                                       trim; automotive body kits comprising
   22                                       external structural parts of automobiles;
                                            engines for land motor vehicles;
   23                                       Other services in 35 and 37.
   24
   25      BMW Motorsport      4284327      Various parts for motor cars and other
                               2-5-2013     goods and services in class 12, including
   26                                       structural parts, wheels, wheel hubs, tire
   27                                       valves, badges for vehicles, decorative
                                            trim;
   28

                                            -8-
           FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 9 of 41 Page ID #:359



    1           Mark           Reg. No.                Goods and Services
                               Reg. Date                  (Summary)
    2
                                            Other goods and services in classes 9, 14,
    3
                                            18, 25, 28 and 41.
    4

    5                          613465       Automobiles, motorcycles and parts
                               10-4-1955    thereof.
    6
    7
    8
                               1450212      Apparatus for lighting for use in the
    9
                               8-4-1987     automotive industry in class 11;
   10                                       Land vehicles and parts thereof in class 12;
                                            (Various other goods and services in
   11
                                            Classes 1, 2, 3, 4, 5, 6, 8, 9, 11, 12, 14, 16,
   12                                       18, 20, 21, 24, 25, 26, 28, 34, 35, 36, 37,
                                            39, and 41.)
   13
   14
                               4293991      Automobiles, motorcycles and sports
   15                          2-26-2013    utility vehicles and their parts namely
                                            structural parts, engines, wheels,
   16
                                            transmissions, windshields, differentials,
   17                                       fenders, drive belts, gears, axles, brakes
                                            and braking systems, chassis, badges,
   18
                                            bumpers, vehicle seats, trunks, side
   19                                       mirrors, rear view mirrors, steering wheels,
   20
                                            shock absorbers, safety belts, rims for
                                            vehicle wheels, anti-theft devices for
   21                                       vehicles (among other goods in Class 12).
   22

   23
                               5333900    Metal badges and plates in class 06;
                               11-14-2017 Various land vehicle engine parts in class
   24                                     07;
   25                                     Lights for vehicles and other goods in class
                                          11;
   26                                     Land vehicles and various parts and
   27                                     accessories for land vehicles, including
                                          structural parts, side grills being vehicle
   28

                                            -9-
           FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 10 of 41 Page ID #:360



     1           Mark           Reg. No.              Goods and Services
                                Reg. Date                (Summary)
     2
                                            trim, badges, wheels, hubcaps, valve stem
     3
                                            caps and other goods in class 12;
     4                                      Pens, pencils, notepads, notebooks, decals,
                                            adhesive labels, and adhesive stickers, and
     5
                                            other goods; boxes, namely, stationery
     6                                      boxes, cardboard boxes and paper boxes;
                                            shopping bags made of paper or cardboard,
     7
                                            and containers, storage containers and
     8                                      packaging containers made of paper or
                                            cardboard; merchandise bags made of
     9
                                            paper or cardboard and other goods in class
    10                                      16;
                                            Floor mats for vehicles in class 27;
    11
                                            Toy products in class 28.
    12
    13                         5333899    Metal badges and plates in class 06;
                               11-14-2017 Various land vehicle engine parts in class
    14
                                          07;
    15                                    Lights for vehicles and other goods in class
    16
                                          11;
                                          Land vehicles and various parts and
    17                                    accessories for land vehicles, including
    18
                                          structural parts, side grills being vehicle
                                          trim, badges, wheels, hubcaps, valve stem
    19                                    caps and other goods in class 12;
    20                                    Pens, pencils, notepads, notebooks, decals,
                                          adhesive labels, and adhesive stickers, and
    21                                    other goods; boxes, namely, stationery
    22                                    boxes, cardboard boxes and paper boxes;
                                          shopping bags made of paper or cardboard,
    23                                    and containers, storage containers and
    24                                    packaging containers made of paper or
                                          cardboard; merchandise bags made of
    25                                    paper or cardboard and other goods in class
    26                                    16;
                                          Floor mats for vehicles in class 27;
    27                                    Toy products in class 28.
    28

                                            - 10 -
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 11 of 41 Page ID #:361



     1           Mark           Reg. No.                Goods and Services
                                Reg. Date                  (Summary)
     2
                  X1           3256739      Automobiles and structural parts therefor,
     3
                               6-26-2007    except tires * and inner tubes for tires *.
     4

     5            X3           2867087      Passenger motor vehicles and structural
                               7-27-2004    parts therefor.
     6
     7
                  X5           2484353      Passenger motor vehicles and structural
     8                         9-4-2001     parts therefore.
     9
                  X6           3335405    Automobiles and structural parts therefor,
    10
                               11-13-2007 except tires and inner tubes for tires.
    11
    12                         1438545    Automobiles.
                               05-05-1987
    13
    14
    15                         3526899      Automobiles and their structural parts;
                               11-4-2008    parts of automobiles, namely, engines,
    16                                      wheels, steering wheels, door sills, gear
    17                                      shift knobs, headrests, seats, tire valve stem
                                            caps, license plate frames, car badges;
    18                                      automotive body kits comprising external
    19                                      structural parts of automobiles (class 12);
                                            Various goods in classes 06, 14, 18, 25,
    20                                      and 28.
    21
    22                         3767662       Motor vehicles being land vehicles and
                               3-30-2010     their parts, namely, wheels, steering
    23                                       wheels, door sills being strips of metal
    24                                       affixed to the automobile sill, gear shift
                                             knobs, headrests, seats, tire valve stem
    25                                       caps, license plate frames, badges for
    26                                       motor vehicles being trim; automotive
                                             body kits comprising external structural
    27
                                             parts of automobiles; engines for motor
    28                                       vehicles (class 12);

                                             - 11 -
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 12 of 41 Page ID #:362



     1           Mark           Reg. No.                Goods and Services
                                Reg. Date                  (Summary)
     2
                                            Jewelry, in particular key rings of precious
     3
                                            metal; horological and chronometric
     4                                      instruments (class 14);
                                            Adhesive paper badges and stickers of
     5
                                            paper or plastic; various other goods in
     6                                      class 16;
                                            Various other goods and services in classes
     7
                                            7, 18, 25, 28, 37 and 41.
     8
     9                         3767663      Motor vehicles being land vehicles and
                               3-30-2010    their parts, namely, wheels, steering
    10
                                            wheels, door sills being strips of metal
    11                                      affixed to the automobile sill, gear shift
                                            knobs, headrests, seats, tire valve stem
    12
                                            caps, license plate frames, badges for
    13                                      motor vehicles being trim; automotive
                                            body kits comprising external structural
    14
                                            parts of automobiles; engines for motor
    15                                      vehicles (class 12);
    16
                                            Jewellery, in particular key rings of
                                            precious metal; horological and
    17                                      chronometric instruments (class 14);
    18
                                            Adhesive paper badges and stickers of
                                            paper or plastic; various other goods in
    19                                      class 16;
    20                                      Various other goods and services in classes
                                            7, 18, 25, 28, 37 and 41.
    21
    22                         5522663      Automobiles and their structural parts;
    23                         7-24-2018    bicycles; parts of automobiles, namely,
                                            engines, wheels, steering wheels, door sills
    24                                      being strips of metal affixed to the
    25                                      automobile sill, gear shift knobs, headrests,
                                            seat, tire valve steam caps, license plate
    26                                      frames, car badges, namely, vehicle
    27                                      identification badges and automobile hood
                                            ornaments; automotive body kits
    28

                                             - 12 -
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 13 of 41 Page ID #:363



     1           Mark           Reg. No.                Goods and Services
                                Reg. Date                  (Summary)
     2
                                            comprising external structural parts of
     3
                                            automobiles (class 12);
     4                                      Various other goods and services in classes
                                            7, 9, 14, 16, 18, 25, 27, 28, 35, 37 and 41.
     5
     6
                 X5 M          3635625      Automobiles, sports-utility vehicles.
     7                         6-9-2009
     8           X6 M          3612740      Automobiles, sports-utility vehicles.;
                               4-28-2009    Scale model cars and scale model sports-
     9
                                            utility vehicles.
    10

    11           MINI          2746570      Automobiles and structural parts therefor.
                               8-5-2003
    12
                 MINI          3515455    Automobiles and structural parts therefor;
    13
                               10-14-2008 various car parts including wheels, tire
    14                                    valve stem caps, car badges, license plate
                                          frames;
    15
                                          Various goods in class 2, 4, 7, 12 and 27.
    16

    17       MINI COOPER       2376477      Automobiles and structural parts therefor.
                               8-15-2000
    18
                               3507903      Automobiles and structural parts therefor;
    19
                               9-30-2008    various car parts including wheels, tire
    20                                      valve stem caps, car badges, license plate
                                            frames;
    21
                                            Various goods in class 6, 9, 12, 14, 16, 18,
    22                                      21, 22, 25, and 28.
    23
                               2757755      Structural parts for automobiles and
    24
                               9-2-2003     engines for land vehicles in class 12, as
    25                                      well as goods in class 28.
    26
    27
    28

                                             - 13 -
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 14 of 41 Page ID #:364



     1              Mark           Reg. No.                Goods and Services
                                   Reg. Date                  (Summary)
     2
                                 2812820       Automobiles and structural parts therefor;
     3
                                 2-10-2004     automobile windshield sunshades; fitted
     4                                         boxes for storage in vehicle trunks; fitted
                                               car covers; valve stem caps for vehicle
     5
                                               tires.
     6                                         Various goods in classes 4, 6, 14, 16, 18,
                                               27, and 28.
     7
     8
                                 5420440       Lights for vehicles and various goods in
     9                           3-13-2018     class 11;
                                               Land vehicles and structural parts therefor,
    10
                                               as well as other vehicle parts and
    11                                         accessories in class 12;
                                               Various goods and services in classes 2, 3,
    12
                                               4, 6, 7, 8, 9, 14, 16, 18, 20, 21, 22, 24, 25,
    13                                         26, 27, 28, 35, 36, 37, 38, 39, 40, and 43.
    14
                                  3004619       Motor vehicles.
    15
                                  10-4-2005
    16

    17
    18
    19         27.    The federal trademark registrations listed above are prima facie
    20   evidence of BMW’s ownership and the validity of those registered trademarks.
    21   Further, many of these registrations are incontestable, and thus constitute
    22   conclusive evidence of BMW’s exclusive right to use those marks for the products
    23   and/or services specified in those registrations pursuant to 15 U.S.C. §§ 1065 and
    24   1115(b).
    25         28.    Plaintiff BMW AG owns the BMW Trademarks.
    26         29.    Plaintiff BMW AG has authorized and consented to Plaintiff BMW
    27   NA’s use of the BMW Trademarks in the United States.
    28

                                                - 14 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 15 of 41 Page ID #:365



     1         30.    Plaintiffs have never authorized or consented to Defendants’ use of the
     2   BMW Trademarks in commerce, or any confusingly similar marks by Defendants.
     3                               Defendants’ Infringing Conduct
     4         31.    Beginning on a date that is unknown to Plaintiffs and continuing to the
     5   present, Plaintiffs are informed and believe, and on that basis allege, that
     6   Defendants US ELOGISTICS and ETARGET have, without the consent of
     7   Plaintiffs, imported and distributed goods to consumers that were publicly
     8   displayed and sold using BMW Trademarks in advertising, and that bear counterfeit
     9   BMW Trademarks, that were not manufactured by Plaintiffs or any manufacturer
    10   authorized by Plaintiffs.
    11         32.    Plaintiffs are informed and believe, and on that basis allege, that
    12   Defendants US ELOGISTICS has intent to use applications pending with the
    13   U.S.P.T.O. for registration of the ELOGISTIC word mark (Serial Number
    14   88235282) and ELOGISTIC design mark (Serial Number 88235291).
    15         33.    Plaintiffs are informed and believe, and on that basis allege, that
    16   Defendants US ELOGISTICS and ETARGET import counterfeit goods into the
    17   United States from China bearing BMW Trademarks, and transport or arrange the
    18   transportation of said counterfeit goods to their warehouses in California and New
    19   Jersey as the ultimate consignee for foreign freight not yet sold to consumers.
    20         34.    Plaintiffs are informed and believe, and on that basis allege, that
    21   Defendants US ELOGISTICS and ETARGET import, warehouse, store, fulfill
    22   orders for, distribute and ship products to domestic consumers in the United States
    23   that are advertised for sale and sold online by foreign third-party sellers through
    24   Amazon.com (“Amazon”) and eBay.com (“eBay”), including but not limited to a
    25   foreign third-party seller operating on Amazon under the seller name Homose, and
    26   foreign third-party sellers operating on eBay under the following user IDs:
    27   masstextile, good764, twinborn, bonibia, ghost_shadow_light, ukshiyi, mtouch,
    28   easybuy-886,    iman365-usa,       akaso_tech,    sellingplus100,   easybuying2016,

                                                  - 15 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 16 of 41 Page ID #:366



     1   tabletexpress_uk, sansenkeji, honest201721, auto-part-2, tongxingmaoyi, hzyilun,
     2   ebuy2019, ebsz16, lanpardauto, tabletexpress_de and anglestore (“Foreign Third-
     3   Party Sellers”).
     4         35.     Plaintiffs are informed and believe, and on that basis allege, that the
     5   Foreign Third-Party Sellers coordinate their online Amazon and eBay listings with
     6   Defendants US ELOGISTICS and ETARGET so that the product locations
     7   identified in their online listings correspond with the physical locations of
     8   Defendants’ warehouses.
     9         36.     On January 20, 2017, in their ongoing investigation of infringing uses
    10   of BMW® Trademarks and online advertisements and sales of products bearing
    11   counterfeit BMW Trademarks, Plaintiffs authorized the purchase of “2xReflective
    12   50cm BMW/M Car Body Side Door Auto Sticker Racing Decoration Decals” (eBay
    13   Item #162160467453) from eBay user ID “masstextile” for a cost of $5.64 sent from
    14   a PayPal electronic payment account to CABBAGES INTRNATIONAL
    15   TRADING INC with the email address jacentown.online.inc@gmail.com.
    16         37.     On or around January 27, 2017, Plaintiffs received a package, pursuant
    17   to the January 20, 2017 order from “masstextile,” with a shipping label return
    18   address of “Shipping Dept.NJ#11, 10 SIGLE LANE, UNIT B, DAYTON NJ
    19   08810-3503.”        The package contained a sticker featuring Plaintiffs’ BMW
    20   Trademarks.        The sticker was inspected to determine authenticity and was
    21   determined to be counterfeit.
    22         38.     On September 26, 2017, Plaintiffs authorized the purchase of “4 For
    23   BMW Logo LED Step Door Courtesy Welcome Light Ghost Shadow Laser
    24   Projector” (eBay Item #263038527654) from eBay user ID “good764” for a cost of
    25   $13.45 sent from a PayPal electronic payment account to a seller named in Chinese
    26   characters with the email address goodglobalparts@gmail.com.
    27         39.     On or around October 9, 2017, Plaintiffs received a package, pursuant
    28   to the September 26, 2017 order from “good764,” with a shipping label return

                                                  - 16 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 17 of 41 Page ID #:367



     1   address of “Dept NJ # 9Z449, 10 SIGLE LANE, UNIT B, Dayton, NJ 08810.” The
     2   package contained ghost shadow lights with projector slides featuring Plaintiffs’
     3   BMW Trademarks.         The ghost shadow lights were inspected to determine
     4   authenticity and were determined to be counterfeit.
     5         40.     On December 22, 2017, Plaintiffs authorized the purchase of “Fit
     6   BMW E46 E38 E83 315Mhz 3 Buttons Uncut Transponder Remote Key Chip
     7   Inside” (eBay Item #161826242541) from eBay user ID “twinborn” for a cost of
     8   $21.15 sent from a PayPal electronic payment account to a seller named in Chinese
     9   characters with the email address ycouplehouse@gmail.com.
    10         41.     On or around December 29, 2017, Plaintiffs received a package,
    11   pursuant to the December 22, 2017 order from “twinborn,” with a shipping label
    12   return address of “Dept CA # 5, 18551 ARENTH AVE, CITY OF INDUSTRY CA
    13   91748-1301.”     The package contained a key fob featuring Plaintiffs’ BMW
    14   Trademarks.     The key fob was inspected to determine authenticity and was
    15   determined to be counterfeit.
    16         42.     On December 22, 2017, Plaintiffs authorized the purchase of “For
    17   BMW E39 E46 E53 Uncut Transponder Remote Key With Chip 315Mhz” (eBay
    18   Item #252897586137) from eBay user ID “bonibia” for a cost of $27.99 sent from
    19   a PayPal electronic payment account to Hong Hanyan with the email address
    20   camzoomall@gmail.com.
    21         43.     On or around December 29, 2017, Plaintiffs received a package,
    22   pursuant to the December 22, 2017 order from “bonibia,” with a shipping label
    23   return address of “Dept CA # 5, 18551 ARENTH AVE, CITY OF INDUSTRY CA
    24   91748-1301.” The package contained a key fob featuring Plaintiffs’ BMW
    25   Trademarks. The key fob was inspected to determine authenticity and was
    26   determined to be counterfeit.
    27         44.     Through a cease and desist letter dated March 22, 2018, Plaintiffs put
    28   the owner of Defendant US ELOGISTICS on notice that it was distributing

                                                  - 17 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 18 of 41 Page ID #:368



     1   counterfeit ghost lights to consumers in conjunction with eBay user ID “good764.”
     2         45.      On April 24, 2018, Plaintiffs authorized the purchase of “4 For BMW
     3   Logo LED Step Door Courtesy Welcome Light Ghost Shadow Laser Projector”
     4   (eBay Item #263038527654) from eBay user ID “ghost_shadow_light” for a cost
     5   of $15.45 sent from a PayPal electronic payment account to a seller named in
     6   Chinese characters with the email address goodglobalparts@gmail.com.
     7         46.      On or around April 30, 2018, Plaintiffs received a package, pursuant
     8   to the April 24, 2018 order from “ghost_shadow_light,” with a shipping label return
     9   address of “Dept.NJ # 9Z1177, 1100 CRANBURY SOUTH RIVER RD,
    10   MONROE TOWNSHIP NJ 08831-3405.” The package contained ghost shadow
    11   lights with projector slides featuring Plaintiffs’ BMW Trademarks. The ghost
    12   shadow lights were inspected to determine authenticity and were determined to be
    13   counterfeit.
    14         47.      On May 15, 2018, Plaintiffs authorized the purchase of “4 Car Door
    15   Courtesy LED Projector Ghost Shadow Light for BMW Logo Welcome Lights”
    16   (eBay Item #282896843820) from eBay user ID “ukshiyi” for a cost of $15.10 sent
    17   from a PayPal electronic payment account to a seller named in Chinese characters
    18   with the email address uskaishengkun@163.com.
    19         48.      On or around May 23, 2018, Plaintiffs received a package, pursuant to
    20   the May 15, 2018 order from “ukshiyi,” with a shipping label return address of
    21   “Dept.NJ # 11WG297, 1100 Cranbury South River Rd, Monroe Township, NJ
    22   08831.” The package contained two (2) 3D shadow lights and installation
    23   instruction with projector slides featuring Plaintiffs’ BMW Trademarks. The 3D
    24   shadow lights were inspected to determine authenticity and were determined to be
    25   counterfeit.
    26         49.      On June 15, 2018, Plaintiffs authorized the purchase of “Black Metal
    27   Letter Rear Trunk LId Emblem Badge for BMW MINI Cooper Red S R55 R56”
    28   (eBay Item #172286423139) from eBay user ID “mtouch” for a cost of $20.99 sent

                                                  - 18 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 19 of 41 Page ID #:369



     1   from a PayPal electronic payment account to xiajianfeng with the email address
     2   mpowertouch@hotmail.com.
     3         50.   On or around June 22, 2018, Plaintiffs received a package, pursuant to
     4   the June 15, 2018 order from “mtouch,” with a shipping label return address of
     5   “Dept.NJ # 11W97, 1100 CRANBURY SOUTH RIVER RD, MONROE
     6   TOWNSHIP NJ 08831-3405.” The package contained a black COOPER emblem
     7   and red S emblem featuring Plaintiffs’ BMW Trademarks. The emblems were
     8   inspected to determine authenticity and were determined to be counterfeit.
     9         51.   On July 3, 2018, Plaintiffs authorized the purchase of “BMW LED
    10   Logo Door Courtesy Laser light For 1er 3er 4er 5er 6er 7er X1 X3 X5 X6 M [3er
    11   ALL model 2005-2013, BWM LOGO” (eBay Item #323316922984) from eBay
    12   user ID “iman365-usa” for a cost of $19.99 sent from a PayPal electronic payment
    13   account to a seller named in Chinese characters with the email address
    14   523526251@qq.com.
    15         52.   On or around July 11, 2018, Plaintiffs received a package, pursuant to
    16   the July 3, 2018 order from “iman365-usa,” with a shipping label return address of
    17   “Dept CA # 9Z2001, 13725 Pipeline Ave, Chino, CA 91710.” The package
    18   contained ghost shadow lights with projector slides featuring Plaintiffs’ BMW
    19   Trademarks. The ghost shadow lights were inspected to determine authenticity and
    20   were determined to be counterfeit.
    21         53.   On July 6, 2018, Plaintiffs authorized the purchase of “4 For BMW
    22   Logo Step Door Courtesy Welcome Light Ghost Shadow Laser Projector” (eBay
    23   Item #223017357522) from eBay user ID “easybuy-886” for a cost of $14.89 sent
    24   from a PayPal electronic payment account to a seller named in Chinese characters
    25   with the email address easybuy221@gmail.com.
    26         54.   On or around July 13, 2018, Plaintiffs received a package, pursuant to
    27   the July 6, 2018 order from “easybuy-886,” with a shipping label return address of
    28   “Dept NJ # 9Z1177, 1100 CRANBURY SOUTH RIVER RD, MONROE

                                                 - 19 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 20 of 41 Page ID #:370



     1   TOWNSHIP NJ 08831-3405.” The package contained ghost shadow lights with
     2   projector slides featuring Plaintiffs’ BMW Trademarks. The ghost shadow lights
     3   were inspected to determine authenticity and were determined to be counterfeit.
     4         55.   On September 14, 2018, Plaintiffs again put counsel for Defendant US
     5   ELOGISTICS on notice, with supporting evidence, that it was importing and
     6   distributing counterfeit products bearing Plaintiffs’ BMW Trademarks. In this
     7   second notice, Defendant US ELOGISTICS was put on notice of sales of stickers,
     8   ghost lights, remote keys, and emblems bearing BMW Trademarks to consumers in
     9   conjunction with eBay user ID “masstextile,” “good764,” “twinborn,” “bonibia,”
    10   “ghost_shadow_light,” “ukshiyi,” “mtouch,” and “easybuy-886.”
    11         56.   On November 6, 2018, Plaintiffs authorized the purchase of “4 Car
    12   Door Courtesy LED Projector Ghost Shadow Light For BMW Logo Welcome
    13   Lights” (eBay Item #263929991042) from eBay user ID “akaso_tech” for a cost of
    14   $12.38 sent from a PayPal electronic payment account to Lex Digital corporation.
    15         57.   On or around November 14, 2018, Plaintiffs received a package,
    16   pursuant to the November 6, 2018 order from “akaso_tech,” with a shipping label
    17   return address of “Dept NJ # 11WG279, 1100 Cranbury South River Rd, Monroe
    18   Township, NJ 08831.” The package contained ghost shadow lights with projector
    19   slides featuring Plaintiffs’ BMW Trademarks. The ghost shadow lights were
    20   inspected to determine authenticity and were determined to be counterfeit.
    21         58.   On November 26, 2018, Plaintiffs authorized the purchase of “4 Pcs
    22   BMW Logo LED Step Door Courtesy Welcome Light Ghost Shadow Laser
    23   Projector” (eBay Item #264017417430) from eBay user ID “sellingplus100” for a
    24   cost of $8.99 sent from a PayPal electronic payment account to a seller named in
    25   Chinese characters with the email address orangecandy1989@hotmail.com.
    26         59.   On or around November 30, 2018, Plaintiffs received a package,
    27   pursuant to the November 26, 2018 order from “sellingplus100,” with a shipping
    28   label return address of “Dept CA # 11WG332, 13725 PIPELINE AVE, CHINO CA

                                                 - 20 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 21 of 41 Page ID #:371



     1   91710-5417.” The package contained ghost shadow lights with projector slides
     2   featuring Plaintiffs’ BMW Trademarks. The ghost shadow lights were inspected to
     3   determine authenticity and were determined to be counterfeit.
     4         60.   On December 11, 2018, Plaintiffs authorized the purchase of “Car
     5   Door LED Logo Projector Light for BMW, Ghost Shadow Welcome Lights Symbol
     6   Emblem Courtesy Step Lights Ground Lamp Kit for BMW 3 5 6 7 Z GT X Mini
     7   Series (2 Pieces)” (Amazon.com order number: 114-2306683-1548250) from
     8   Amazon seller “Homose” for a cost of $9.99 paid to Amazon.
     9         61.   On or around December 20, 2018, Plaintiffs received a package,
    10   pursuant to the December 11, 2018 order from “Homose,” with a shipping label
    11   return address of “Dept CA #42, 13725 Pipeline Ave, Chino, CA 91710.” The
    12   package contained ghost shadow lights with projector slides featuring Plaintiffs’
    13   BMW Trademarks. The ghost shadow lights were inspected to determine
    14   authenticity and were determined to be counterfeit.
    15         62.   On February 6, 2019, Plaintiffs authorized the purchase of “4x LED
    16   Car Step Logo Welcome Lights Laser Shadow Door Projector for BMW E60 E90”
    17   (eBay Item #192654154991) from eBay user ID “easybuying2016” for a cost of
    18   $12.34 sent from a PayPal electronic payment account to Lex Digital corporation.
    19         63.   On or around February 15, 2019, Plaintiffs’ received a package,
    20   pursuant to the February 6, 2019 order from “easybuying2016,” with a shipping
    21   label return address of “Dept NJ # 11WG279, 1100 Cranbury South River Rd,
    22   Monroe Township, NJ 08831.” The package contained ghost shadow lights with
    23   projector slides featuring Plaintiffs’ BMW Trademarks. The ghost shadow lights
    24   were inspected to determine authenticity and were determined to be counterfeit.
    25         64.   On February 14, 2019, Plaintiffs sent a second cease and desist notice
    26   to Defendant US ELOGISTICS at the Chino, California warehouse address
    27   identified on packages connected to purchases from eBay user IDs “iman365-usa”
    28   and “sellingplus100” and Amazon seller “Homose.”

                                                 - 21 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 22 of 41 Page ID #:372



     1         65.    On February 20, 2019, Plaintiffs authorized the purchase of “4 Logo
     2   LED Step Door Courtesy Welcome Light Ghost Shadow Laser Projector For BMW”
     3   (eBay Item #232923857280) from eBay user ID “tabletexpress_uk” for a cost of
     4   $13.98 sent from a PayPal electronic payment account to Lex Digital corporation.
     5         66.    On or around March 1, 2019, Plaintiffs received a package, pursuant
     6   to the February 20, 2019 order from “tabletexpress_uk,” with a shipping label return
     7   address of “Dept.NJ # 11WG279, 1100 Cranbury South River Rd, Monroe
     8   Township, NJ 08831.” The package contained ghost shadow lights with projector
     9   slides featuring Plaintiffs’ BMW Trademarks. The ghost shadow lights were
    10   inspected to determine authenticity and were determined to be counterfeit.
    11         67.    On March 1, 2019, Plaintiffs sent a third cease and desist notice to
    12   Defendant US ELOGISTICS at its Monroe Township, New Jersey warehouse
    13   address identified on packages connected to purchases from eBay user IDs
    14   “easybuying2016” and “tabletexpress_uk.”
    15         68.    On March 21, 2019, Plaintiffs authorized the purchase of
    16   “Replacement Car Emblem Chrome Front Badge Logo 82mm 2 Pins For BMW
    17   Hood/Trunk” (eBay Item #153396208795) from eBay user ID “sansenkeji” for a
    18   cost of $9.99 sent from a PayPal electronic payment account to a seller named with
    19   Chinese characters with the email address ebsansenkj@163.com.
    20         69.    On or around March 25, 2019, Plaintiffs received a package, pursuant
    21   to the March 21, 2019 order from “sansenkeji,” with a shipping label return address
    22   of “Dept CA # 11W206, 13725 PIPELINE AVE, CHINO CA 91710-5417.” The
    23   package contained a hood/trunk emblem badge featuring Plaintiffs’ BMW
    24   Trademarks. The emblem badge was inspected to determine authenticity and was
    25   determined to be counterfeit.
    26         70.    On March 27, 2019, Plaintiffs authorized the purchase of “1Pcs Fit For
    27   BMW Emblem 82mm 2 Pin Front Hood Rear Truck Logo Badge” (eBay Item
    28   #273774542552) from eBay user ID “honest201721” for a cost of $11.99 sent from

                                                 - 22 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 23 of 41 Page ID #:373



     1   a PayPal electronic payment account to a seller named with Chinese characters with
     2   the email address 1016532876@qq.com.
     3         71.   On or around April 2, 2019, Plaintiffs received a package, pursuant to
     4   the March 27, 2019 order from “honest201721,” with a shipping label return
     5   address of “Dept CA # 11W206, 13725 PIPELINE AVE, CHINO CA 91710-5417.”
     6   The package contained a hood/trunk emblem badge featuring Plaintiffs’ BMW
     7   Trademarks. The emblem badge was inspected to determine authenticity and was
     8   determined to be counterfeit.
     9         72.   On March 27, 2019, Plaintiffs authorized the purchase of “Pair LED
    10   Step Door Welcome Lights Logo Ghost Shadow Laser Projector For BMW” (eBay
    11   Item #113491972950) from eBay user ID “auto-part-2” for a cost of $8.92 sent
    12   from a PayPal electronic payment account to MA LI with the email address
    13   roseybrouwn@outlook.com.
    14         73.   On or around April 4, 2019, Plaintiffs received a package, pursuant to
    15   the March 27, 2019 order from “auto-part-2,” with a shipping label return address
    16   of “Dept.NJ # 11W40, 1100 Cranbury South River Rd, Monroe Township, NJ
    17   08831.” The package contained 3D shadow lights with projector slides featuring
    18   Plaintiffs’ BMW Trademarks. The 3D shadow lights were inspected to determine
    19   authenticity and were determined to be counterfeit.
    20         74.   On April 11, 2019, Plaintiffs authorized the purchase of “3Pcs For
    21   BMW Black/Silver Carbon Fiber Front Rear Hood Trunk Emblem Badge” (eBay
    22   Item #223469460471) from eBay user ID “tongxingmaoyi” for a cost of $15.99 sent
    23   from a PayPal electronic payment account to a seller named with Chinese characters
    24   with the email address adonggh@163.com.
    25         75.   On or around April 17, 2019, Plaintiffs received a package, pursuant
    26   to the April 11, 2019 order from “tongxingmaoyi,” with a shipping label return
    27   address of “Dept CA # 11W206, 13725 PIPELINE AVE, CHINO CA 91710-5417.”
    28   The package contained hood/trunk emblem badges featuring Plaintiffs’ BMW

                                                 - 23 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 24 of 41 Page ID #:374



     1   Trademarks. The emblem badges were inspected to determine authenticity and
     2   were determined to be counterfeit.
     3         76.   On April 11, 2019, Plaintiffs authorized the purchase of “3Pcs Set Fit
     4   For BMW Black/White Carbon Fiber Front Rear Hood Trunk Emblem Badge”
     5   (eBay Item #401736404579) from eBay user ID “hzyilun” for a cost of $15.99 sent
     6   from a PayPal electronic payment account to a seller named with Chinese characters
     7   with the email address feigough@163.com.
     8         77.   On or around April 17, 2019, Plaintiffs received a package, pursuant
     9   to the April 11, 2019 order from “hzyilun,” with a shipping label return address of
    10   “Dept CA # 11W206, 13725 PIPELINE AVE, CHINO CA 91710-5417.” The
    11   package contained hood/trunk emblem badges featuring Plaintiffs’ BMW
    12   Trademarks. The emblem badges were inspected to determine authenticity and
    13   were determined to be counterfeit.
    14         78.   On May 31, 2019, Plaintiffs authorized the purchase of “Logo LED
    15   Door Lights M Performance For BMW E90 E60 F30 F10 F15 E63 E64 E65 E86”
    16   (eBay Item #333207978587) from eBay user ID “ebuy2019” for a cost of $9.99 sent
    17   from a PayPal electronic payment account to Lex Digital corporation.
    18         79.   On or around June 12, 2019, Plaintiffs received a package, pursuant to
    19   the May 31, 2019 order from “ebuy2019,” with a shipping label return address of
    20   “Dept.NJ # 11WG279, 1100 Cranbury South River Rd, Monroe Township, NJ
    21   08831.” The package contained ghost shadow lights with projector slides featuring
    22   Plaintiffs’ BMW Trademarks. The ghost shadow lights were inspected to determine
    23   authenticity and were determined to be counterfeit.
    24         80.   On June 6, 2019, Plaintiffs authorized the purchase of “4PCS For
    25   BMW M Performance Logo LED Step Door Light Ghost Shadow Laser Projector”
    26   (eBay Item #254031104645) from eBay user ID “ebsz16” for a cost of $14.99 sent
    27   from a PayPal electronic payment account to Lex Digital corporation.
    28

                                                 - 24 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 25 of 41 Page ID #:375



     1         81.    On or around June 14, 2019, Plaintiffs received a package, pursuant to
     2   the June 6, 2019 order from “ebsz16,” with a shipping label return address of
     3   “Dept.NJ # 11WG279, 1100 Cranbury South River Rd, Monroe Township, NJ
     4   08831.” The package contained ghost shadow lights with projector slides featuring
     5   Plaintiffs’ BMW Trademarks. The ghost shadow lights were inspected to determine
     6   authenticity and were determined to be counterfeit.
     7         82.    On June 6, 2019, Plaintiffs also authorized the purchase of “NEW
     8   Wheel Centre Hub Caps 68mm For BMW Badge Emblem (4 Pcs)” (eBay Item
     9   #273310177151) from eBay user ID “lanpardauto” for a cost of $17.99 sent from
    10   a PayPal electronic payment account to a seller named with Chinese characters.
    11         83.    On or around June 14, 2019, Plaintiffs received a package, pursuant to
    12   the June 6, 2019 order from “lanpardauto,” with a shipping label return address of
    13   “Dept.NJ # 9Z1969, Suite 221, 200 Docks Corner Rd, Dayton, NJ 08810.” The
    14   package contained wheel rim center caps featuring Plaintiffs’ BMW Trademarks.
    15   The center caps were inspected to determine authenticity and were determined to
    16   be counterfeit.
    17         84.    On June 11, 2019, Plaintiffs authorized the purchase of “LED Door
    18   Light Logo Projector Courtesy Welcome Step Ghost for BMW 4PCS” (eBay Item
    19   #323776664978) from eBay user ID “tabletexpress_de” for a cost of $13.69 sent
    20   from a PayPal electronic payment account to Lex Digital corporation.
    21         85.    On or around June 19, 2019, Plaintiffs received a package, pursuant to
    22   the June 11, 2019 order from “tabletexpress_de,” with a shipping label return
    23   address of “Dept.NJ # 11WG279, 1100 Cranbury South River Rd, Monroe
    24   Township, NJ 08831.” The package contained ghost shadow lights with projector
    25   slides featuring Plaintiffs’ BMW Trademarks. The ghost shadow lights were
    26   inspected to determine authenticity and were determined to be counterfeit.
    27         86.    On July 2, 2019, Plaintiffs authorized the purchase of “5Speed Real
    28   Leather Gear Shift Knob For BMW 5 7 M Series E36 E46 E34 E60 E83 E92” (eBay

                                                 - 25 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 26 of 41 Page ID #:376



     1   Item #312358308307) from eBay user ID “anglestore” for a cost of $13.49 sent
     2   from a PayPal electronic payment account to HONG KONG TING HUI LIMITED
     3   with the email address tinghuidapp@gmail.com.
     4         87.      On or around July 8, 2019, Plaintiffs received a package, pursuant to
     5   the July 2, 2019 order from “anglestore,” with a shipping label return address of
     6   “Dept CA # 49, 13725 PIPELINE AVE, CHINO CA 91710-5417.” The package
     7   contained a gear shift knob featuring Plaintiffs’ BMW Trademarks. The gear shift
     8   knob was inspected to determine authenticity and were determined to be counterfeit.
     9         88.      On September 27, 2019, Plaintiffs authorized the purchase of “5Speed
    10   Real Leather Gear Shift Knob For BMW 5 7 M Series E36 E46 E34 E60 E83 E92”
    11   (eBay Item #312358308307) from eBay user ID “anglestore” for a cost of $13.49
    12   sent from a PayPal electronic payment account to HONG KONG YEE CHEN
    13   TECHNOLOGY LIMITED with the email address yeechendapp@gmail.com
    14         89.      On or around October 7, 2019, Plaintiffs received a package, pursuant
    15   to the September 27, 2019 order from “anglestore,” with a shipping label return
    16   address of “Dept CA # 49, 13725 PIPELINE AVE, CHINO CA 91710-5417.” The
    17   package contained a gear shift knob featuring Plaintiffs’ BMW Trademarks. The
    18   gear shift knob was inspected to determine authenticity and were determined to be
    19   counterfeit.
    20         90.      Plaintiffs are informed and believe, and on that basis allege, that
    21   through such business activities, Defendants have purposefully derived benefit from
    22   their interstate commerce activities by operating within and expressly targeting
    23   foreseeable purchasers in the State of California and throughout the United States.
    24   But for Defendants’ importation and distribution of counterfeit BMW-branded
    25   products in California in conjunction with Foreign Third-Party Sellers, Plaintiffs
    26   would not have been able to make the purchases alleged herein.
    27         91.      Plaintiffs are informed and believe, and on that basis allege, that
    28   Foreign-Third Party Sellers using Defendants’ importation and distribution services

                                                  - 26 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 27 of 41 Page ID #:377



     1   willfully use images and names identical to Plaintiffs’ BMW Trademarks to confuse
     2   consumers and aid in the online promotion and sale of unauthorized and counterfeit
     3   products bearing BMW Trademarks.
     4         92.    Plaintiffs are informed and believe, and on that basis allege, that
     5   Defendants US ELOGISTICS and ETARGET are willfully blind to intentional
     6   infringement of Plaintiffs’ BMW Trademarks by Foreign Third-Party Sellers.
     7         93.    Plaintiffs are informed and believe, and on that basis allege, that
     8   Defendants US ELOGISTICS and ETARGET knew or shown have known that
     9   Foreign-Third Party Sellers using their importation and distribution services were
    10   using its domestic warehouse distribution locations and services to deal in
    11   counterfeit and/or otherwise infringing products using Plaintiffs’ BMW Trademarks
    12   in the United States.
    13         94.    Plaintiffs are informed and believe, and on that basis allege, that
    14   Defendants US ELOGISTICS and ETARGET had direct control and monitoring of
    15   the domestic instrumentality used by its Foreign-Third Party Sellers to facilitate the
    16   importation, sale and distribution of counterfeit and/or otherwise infringing products
    17   using Plaintiffs’ BMW Trademarks in the United States.
    18         95.    Plaintiffs are informed and believe, and on that basis allege, that
    19   Defendants’ entire business model of providing domestic importation, warehousing,
    20   distribution, and shipping services for overseas Foreign-Third Party Sellers is
    21   premised on shielding their users identities and infringing activities and intentionally
    22   inducing Foreign-Third Party Sellers to infringe Plaintiffs’ BMW Trademarks by
    23   offering to facilitate and actually facilitating the sale and distribution of counterfeit
    24   and/or otherwise infringing products using Plaintiffs’ BMW Trademarks in the
    25   United States.
    26         96.    Plaintiffs are informed and believe, and on that basis allege, that
    27   Defendants’ infringing uses of BMW Trademarks in commerce began long after
    28   Plaintiffs’ adoption and use of the BMW Trademarks, after Plaintiffs obtained the
                                                   - 27 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 28 of 41 Page ID #:378



     1   trademark registrations alleged above, and after the BMW Trademarks became
     2   famous. Neither Plaintiffs nor any of Plaintiffs’ authorized agents have consented to
     3   Defendants’ use of Plaintiffs’ BMW Trademarks.
     4         97.    Plaintiffs are informed and believe, and on that basis allege, that despite
     5   numerous notices to Defendant US ELOGISTICS to cease and desist from further
     6   dealings in counterfeit products bearing BMW Trademarks sent by Plaintiffs,
     7   Defendants continued and continue to violate Plaintiffs’ exclusive rights in and to
     8   the BMW Trademarks.
     9         98.    Plaintiffs are informed and believe, and on that basis allege, that
    10   Defendants’ actions were committed intentionally, in bad faith and with the intent
    11   to dilute Plaintiffs’ marks, and to cause confusion and mistake, and to deceive the
    12   consuming public and the public at large as to the source, sponsorship and/or
    13   affiliation of Defendants, and/or Foreign Third-Party Sellers using Defendants’
    14   services to facilitate the sale of counterfeit and unauthorized goods. Through their
    15   wrongful conduct, Defendants have directly and derivatively traded upon and
    16   diminished Plaintiffs’ goodwill.
    17         99.    In committing these acts, all of which have and will continue to cause
    18   irreparable harm to Plaintiffs, Plaintiffs are informed and believe, and on that basis
    19   allege, that Defendants US ELOGISTICS and ETARGET have, among other things,
    20   willfully and in bad faith: (i) directly and/or secondarily infringed, tarnished, diluted
    21   Plaintiffs’ rights in the BMW Trademarks; (ii) directly and/or secondarily misled the
    22   public into believing there is an association or connection between Defendants and
    23   Plaintiffs and/or the products advertised for sale, sold, and distributed by Defendants
    24   and Plaintiffs; (iii) directly and/or secondarily misled the public into believing that
    25   Plaintiffs endorse Defendants products; (iv) directly and/or secondarily used false
    26   designations of origin on or in connection with its goods and services; (v) directly
    27   and/or secondarily committed unfair competition; (vi) directly and/or secondarily
    28   engaged in counterfeiting; and (vii) directly and/or secondarily unfairly profited
                                                   - 28 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 29 of 41 Page ID #:379



     1   from such activity. Unless enjoined, Defendants US ELOGISTICS and ETARGET
     2   will continue to cause irreparable harm to Plaintiffs.
     3                             FIRST CAUSE OF ACTION
     4   (Infringement of Registered Trademarks & Counterfeiting by Defendants US
     5       ELOGISTICS SERVICE CORP, ETARGET LIMITED, and DOES 1
     6                                 through 10, Inclusive)
     7                        [15 U.S.C. § 1114/Lanham Act § 32(a)]
     8         100. Plaintiffs hereby incorporate by reference each of the other allegations
     9   set forth elsewhere in this FAC as though fully set forth in this cause of action.
    10         101. Plaintiffs have continuously used the BMW Trademarks in interstate
    11   commerce.
    12         102. Plaintiff BMW AG, as the exclusive owner of all right, title and interest
    13   in and to the BMW Trademarks, and Plaintiff BMW NA as an authorized licensee
    14   to use the BMW Trademarks in the United States with consent from Plaintiff BMW
    15   AG, have standing to maintain an action for trademark infringement under 15 U.S.C.
    16   § 1114.
    17         103. Defendants did not and failed to obtain the consent or authorization of
    18   Plaintiffs as the registered owners of the BMW Trademarks to deal in and
    19   commercially import and/or distribute products bearing the BMW Trademarks in
    20   commerce.
    21         104. Plaintiffs are informed and believe, and on that basis allege, that
    22   Defendants are and at the time of their actions complained of herein were actually
    23   aware that Plaintiffs are the registered trademark holders of the BMW Trademarks.
    24         105. Plaintiffs are informed and believe, and on that basis allege, that
    25   Defendants intentionally and knowingly used in commerce the reproductions,
    26   counterfeits, copies, and/or colorable imitations of Plaintiffs’ BMW Trademarks in
    27   connection with Foreign Third-Party Sellers who use BMW Trademarks to offer for
    28   sale and sell counterfeit goods bearing BMW Trademarks to consumers online.
                                                  - 29 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 30 of 41 Page ID #:380



     1         106. Plaintiffs are informed and believe, and on that basis allege, that
     2   Defendants imported, transported and distributed counterfeit goods bearing
     3   Plaintiffs’ BMW Trademarks in commerce in connection with the sale, offering for
     4   sale, distribution, and/or advertising of counterfeit goods bearing Plaintiffs’ BMW
     5   Trademarks.
     6         107. Plaintiffs are informed and believe, and on that basis allege, that
     7   Defendants’ egregious and intentional importation and/or distribution of counterfeit
     8   goods bearing Plaintiffs’ BMW Trademarks is likely to cause confusion, or to cause
     9   mistake, or to deceive, mislead, betray, and defraud consumers who believe that
    10   Defendants’ items are authentic products manufactured by Plaintiffs and/or
    11   authorized manufacturers.
    12         108. Plaintiffs are informed and believe, and on that basis allege, that
    13   Defendants’ acts have been committed with knowledge of Plaintiffs’ exclusive rights
    14   and goodwill in the BMW Trademarks, as well as with bad faith and the intent to
    15   cause confusion or to cause mistake and to deceive.
    16         109. Plaintiffs are informed and believe, and on that basis allege, that
    17   Plaintiffs have suffered and will continue to suffer substantial and irreparable injury,
    18   loss and damage to their rights in and to the BMW Trademarks and the goodwill
    19   associated therewith, for which it has no adequate remedy at law; thus, Plaintiffs
    20   request injunctive relief.
    21         110. Plaintiffs are informed and believe, and on that basis allege, that
    22   Defendants’ continued knowing and willful importation and/or distribution of goods
    23   bearing Plaintiffs’ BMW Trademarks without Plaintiffs’ consent or authorization
    24   constitutes intentional infringement of Plaintiffs’ federally registered trademarks in
    25   violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114. Based on such conduct,
    26   Plaintiffs are entitled to injunctive relief as well as monetary damages, and other
    27   remedies provided by section 1116, 1117, and 1118, including Defendants’ profits,
    28   treble damages, reasonable attorneys’ fees, costs, statutory damages and/or
                                                   - 30 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 31 of 41 Page ID #:381



     1   prejudgment interest.
     2                            SECOND CAUSE OF ACTION
     3    (False Designation of Origin & Unfair Competition against Defendants US
     4       ELOGISTICS SERVICE CORP, ETARGET LIMITED, and DOES 1
     5                                 through 10, Inclusive)
     6                       [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]
     7         111. Plaintiffs hereby incorporate by reference each of the other allegations
     8   set forth elsewhere in this FAC as though fully set forth in this cause of action.
     9         112. Plaintiffs, as the owners of all common law right, title, and interest in
    10   and to the BMW Trademarks, have standing to maintain an action for false
    11   designation of origin and unfair competition under Section 43(a) of the Lanham Act
    12   (15 U.S.C. § 1125).
    13         113. Plaintiffs’ BMW Trademarks are inherently distinctive and/or have
    14   otherwise acquired distinctiveness.
    15         114. Plaintiffs are informed and believe, and on that basis allege, that
    16   Defendants have without authorization, on or in connection with its goods and
    17   services, used in commerce marks that are confusingly similar to the asserted marks,
    18   and/or have made false designations of origin which are likely to cause confusion or
    19   cause mistake or to deceive as to the affiliation, connection or association of
    20   Defendants with Plaintiffs, and/or as to the origin, sponsorship or approval of
    21   Defendants’ goods or services or commercial activities.
    22         115. Plaintiffs are informed and believe, and on that basis allege, that
    23   Defendants’ conduct described above violates the Lanham Act, and Defendants have
    24   unfairly competed with and injured and, unless immediately restrained, will continue
    25   to injure Plaintiffs, causing damage to Plaintiffs in an amount to be determined at
    26   trial, and will cause irreparable injury to Plaintiffs’ goodwill and reputation
    27   associated with the value of Plaintiffs’ marks.
    28

                                                  - 31 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 32 of 41 Page ID #:382



     1             116. Plaintiffs are informed and believe, and on that basis allege, that the
     2   conduct of Defendants has been knowing, deliberate, willful, intended to cause
     3   confusion, or to cause mistake or to deceive and in blatant disregard of Plaintiffs’
     4   rights.
     5             117. Plaintiffs are informed and believe, and on that basis allege, that
     6   Defendants knew, or by the exercise of reasonable care should have known, that
     7   their adoption and commencement of use in commerce and continuing use of marks
     8   that are confusingly similar to and constitute a counterfeit reproduction of Plaintiffs’
     9   asserted marks would cause confusion, mistake, or deception among purchasers,
    10   users and the public.
    11             118. Plaintiffs are informed and believe, and on that basis allege, that
    12   Defendants’ egregious and intentional use and distribution of fake, pirated and
    13   counterfeit items bearing Plaintiffs’ asserted marks unfairly competes with Plaintiffs
    14   and is likely to cause confusion, mistake, or to deceive, mislead, betray, and defraud
    15   consumers to believe that the substandard imitations are genuine BMW products.
    16             119. Plaintiffs are informed and believe, and on that basis allege, that
    17   Defendants’ continuing and knowing use of the BMW Trademarks constitutes false
    18   designation of origin and unfair competition in violation of Section 43(a) of the
    19   Lanham Act (15 U.S.C. § 1125(a)), causing Plaintiffs to suffer substantial and
    20   irreparable injury for which it has no adequate remedy at law.
    21             120. Plaintiffs are informed and believe, and on that basis allege, that
    22   Defendants’ wrongful conduct has permitted or will permit it to make substantial
    23   profits on the strength of Plaintiffs’ marketing, advertising, sales and consumer
    24   recognition. As a direct and proximate result of Defendants’ wrongful conduct, as
    25   alleged herein, Plaintiffs have been and will be deprived of sales of its BMW
    26   products in an amount as yet unknown but to be determined at trial, and have been
    27   deprived and will be deprived of the value of their marks as commercial assets in an
    28   amount as yet unknown but to be determined at trial. Plaintiffs seek damages and
                                                    - 32 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 33 of 41 Page ID #:383



     1   an accounting of Defendants’ profits, and requests that the Court grant Plaintiffs
     2   three times that amount in the Court’s discretion.
     3         121. Plaintiffs are informed and believe, and on that basis allege, that based
     4   on Defendants’ wrongful conduct, Plaintiffs are entitled to injunctive relief as well
     5   as monetary damages, and other remedies as provided by the Lanham Act, including
     6   Defendants’ profits, treble damages, reasonable attorneys’ fees, costs and
     7   prejudgment interest.
     8                             THIRD CAUSE OF ACTION
     9      (Trademark Dilution against Defendants US ELOGISTICS SERVICE
    10         CORP, ETARGET LIMITED, and DOES 1 through 10, Inclusive)
    11                                  [15 U.S.C. § 1125(c)]
    12         122. Plaintiffs hereby incorporate by reference each of the other allegations
    13   set forth elsewhere in this FAC as though fully set forth in this cause of action.
    14         123. Plaintiffs’ BMW Trademarks are distinctive, and the BMW, BMW M
    15   and MINI Marks are famous within the meaning of the Lanham Act.
    16         124. Plaintiffs are informed and believe, and on that basis allege, that
    17   Defendants’ unlawful actions began long after Plaintiffs’ BMW Trademarks became
    18   famous, and Defendants acted knowingly, deliberately and willfully with the intent
    19   to trade on Plaintiffs’ reputation and to dilute Plaintiffs’ BMW Trademarks.
    20   Defendants’ conduct is willful, wanton and egregious.
    21         125. Plaintiffs are informed and believe, and on that basis allege, that
    22   Defendants’ intentional importation, transportation and/or distribution of fake,
    23   pirated, and counterfeit items bearing Plaintiffs’ BMW Trademarks is likely to cause
    24   confusion, mistake, or to deceive, mislead, betray, and defraud consumers to believe
    25   that the substandard imitations are genuine BMW products.             The actions of
    26   Defendants complained of herein have diluted and will continue to dilute the BMW
    27   Trademarks and other marks, and are likely to impair the distinctiveness, strength
    28   and value of Plaintiffs’ BMW Trademarks, and injure the business reputation of
                                                  - 33 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 34 of 41 Page ID #:384



     1   Plaintiffs and their marks.
     2         126. Plaintiffs are informed and believe, and on that basis allege, that
     3   Defendants’ acts have caused and will continue to cause Plaintiffs irreparable harm.
     4   Plaintiffs have no adequate remedy at law to compensate it fully for the damages
     5   that have been caused and which will continue to be caused by Defendants’ unlawful
     6   acts, unless they are enjoined by this Court.
     7         127. As the acts alleged herein constitute a willful violation of section 43(c)
     8   of the Lanham Act, 15 U.S.C. section 1125(c), Plaintiffs are informed and believe,
     9   and on that basis allege, that they are entitled to injunctive relief as well as monetary
    10   damages and other remedies provided by 15 U.S.C. §§ 1116, 1117, 1118, and
    11   1125(c), including Defendants’ profits, actual and statutory damages, treble
    12   damages, reasonable attorney’s fees, costs and prejudgment interest.
    13                            FOURTH CAUSE OF ACTION
    14     (Unlawful, Unfair, Fraudulent Business Practices against Defendants US
    15       ELOGISTICS SERVICE CORP, ETARGET LIMITED, and DOES 1
    16                                  through 10, Inclusive)
    17                   [California Business & Professions Code § 17200 et seq.]
    18         128. Plaintiffs hereby incorporate by reference each of the other allegations
    19   set forth elsewhere in this FAC as though fully set forth in this cause of action.
    20         129. Plaintiffs are informed and believe, and on that basis allege, that by
    21   marketing, advertising, promoting, selling, importing, transporting, warehousing,
    22   distributing, shipping and/or otherwise dealing in counterfeit BMW products,
    23   Defendants have engaged in unfair competition including unlawful, unfair, and
    24   fraudulent business practices in violation of the California Business and Professions
    25   Code § 17200 et seq.
    26         130. Plaintiffs are informed and believe, and on that basis allege, that
    27   Defendants’ importation, transportation, distribution, and dealings in counterfeit
    28   BMW products is in violation and derogation of Plaintiffs’ rights and is likely to
                                                   - 34 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 35 of 41 Page ID #:385



     1   cause confusion, mistake, and deception among consumers and the public as to the
     2   source, origin, sponsorship, or quality of the goods of Defendants, thereby causing
     3   loss, damage and injury to Plaintiffs and to the purchasing public. Defendants’
     4   conduct was intended to cause such loss, damage and injury.
     5         131. Plaintiffs are informed and believe, and on that basis allege, that
     6   Defendants knew or by the exercise of reasonable care should have known that the
     7   marketing, advertising, promoting, and selling by Foreign Third-Party Sellers and
     8   Defendants’ own importation, transportation, and distribution of counterfeit BMW
     9   products would cause confusion mistake or deception among purchasers, users and
    10   the public.
    11         132. Plaintiffs are informed and believe, and on that basis allege, that by
    12   marketing, advertising, promoting, importing, selling, distributing, and/or otherwise
    13   dealing in products bearing counterfeit versions of Plaintiffs’ BMW Trademarks,
    14   Defendants intended to, did, and will continue to induce customers to purchase
    15   counterfeit products by trading off the extensive goodwill built up by Plaintiffs in
    16   the BMW Trademarks.
    17         133. Plaintiffs are informed and believe, and on that basis allege, that the
    18   conduct of Defendants has been knowing, deliberate, willful, intended to cause
    19   confusion, or to cause mistake or to deceive, and in disregard of Plaintiffs’ rights.
    20         134. Plaintiffs are informed and believe, and on that basis allege, that
    21   Defendants’ wrongful conduct, as alleged above, has permitted and will permit them
    22   to make substantial profits on the strength of Plaintiffs’ nationwide marketing,
    23   advertising, sales and consumer recognition. As a direct and proximate result of
    24   Defendants’ wrongful conduct, as alleged herein, Plaintiffs have been and will be
    25   deprived of substantial sales of their products in an amount as yet unknown but to
    26   be determined at trial, and have been and will be deprived of the value of the BMW
    27   Trademarks as commercial assets, in an amount as yet unknown but to be determined
    28   at trial. Plaintiffs seek restitution in this matter, including an order granting
                                                  - 35 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 36 of 41 Page ID #:386



     1   Defendants’ profits stemming from their infringing activity, and their actual and/or
     2   compensatory damages.
     3         135. Plaintiffs are informed and believe, and on that basis allege, that
     4   Plaintiffs have no adequate remedy at law for Defendants’ continuing violation of
     5   its rights set forth above. Plaintiffs seek injunctive relief.
     6                              FIFTH CAUSE OF ACTION
     7           (Contributory Trademark Infringement against Defendants US
     8       ELOGISTICS SERVICE CORP, ETARGET LIMITED, and DOES 1
     9                                   through 10, Inclusive)
    10         136. Plaintiffs hereby incorporate by reference each of the other allegations
    11   set forth elsewhere in this FAC as though fully set forth in this cause of action.
    12         137. Plaintiffs are the exclusive owner of the BMW Trademarks and possess
    13   the trademark registrations for the same with the U.S.P.T.O.
    14         138. Defendants did not and failed to obtain the consent or authorization of
    15   Plaintiffs to use Plaintiffs’ BMW Trademarks to deal in and/or commercially import,
    16   transport, warehouse, distribute, fulfill orders for and/or ship products to consumers.
    17         139. Plaintiffs are informed and believe, and on that basis allege, that at the
    18   time of their actions, Defendants were aware (or were on actual and constructive
    19   notice) that Plaintiffs are the registered owner of the BMW Trademarks.
    20         140. Plaintiffs are informed and believe, and on that basis allege, that
    21   Foreign Third-Party Sellers (on Amazon, eBay or otherwise) have infringed upon
    22   Plaintiffs’ BMW Trademarks by offering for sale and selling counterfeit products
    23   using BMW Trademarks in advertising and bearing BMW Trademarks using the
    24   services of Defendants.
    25         141. Plaintiffs are informed and believe, and on that basis allege, that by
    26   importing, transporting, warehousing, distributing, shipping or otherwise dealing in
    27   counterfeit BMW-branded products for Foreign Third-Party Sellers, Defendants
    28   have substantially and materially contributed to the infringement of Plaintiffs’ BMW
                                                    - 36 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 37 of 41 Page ID #:387



     1   Trademarks and profited from same.
     2         142. Plaintiffs are informed and believe, and on that basis allege, that
     3   Defendants have induced infringement of the BMW Trademarks by providing
     4   Foreign Third-Party Sellers with the unrestricted ability to transport counterfeit
     5   BMW-branded products from China to warehouses in the United States for prompt
     6   shipment and delivery to unsuspecting online purchasers in the United States.
     7         143. Plaintiffs are informed and believe, and on that basis allege, that
     8   Defendants have no policies or procedures in place to detect, monitor, prevent, or,
     9   upon notice, cease the distribution of counterfeit BMW-branded products.
    10         144. Plaintiffs are informed and believe, and on that basis allege, that
    11   Defendants knew or should have known that the products they were dealing in,
    12   receiving payment for, manufacturing, distributing, selling, and/or advertising on
    13   behalf of their customers were counterfeit and infringing upon the BMW
    14   Trademarks.
    15         145. Plaintiffs are informed and believe, and on that basis allege, that despite
    16   receiving multiple notices of Plaintiffs’ ownership of the BMW Trademarks and the
    17   counterfeit nature of the BMW-branded products being offered for sale and sold by
    18   Foreign Third-Party Sellers and imported, transported, and distributed by
    19   Defendants, Defendants continued (and still continue) to provide their services to
    20   Foreign Third-Party Sellers offering for sale and selling counterfeit BMW-branded
    21   products.
    22         146. Plaintiffs are informed and believe, and on that basis allege, that as a
    23   proximate result of Defendants’ actions, Plaintiffs have suffered monetary damage
    24   as well as irreparable harm and unquantifiable damage to Plaintiffs’ BMW
    25   Trademarks, reputation, and goodwill.
    26
    27
    28

                                                 - 37 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 38 of 41 Page ID #:388



     1                             SIXTH CAUSE OF ACTION
     2    (Vicarious Trademark Infringement against Defendants US ELOGISTICS
     3   SERVICE CORP, ETARGET LIMITED, and DOES 1 through 10, Inclusive)
     4         147. Plaintiffs hereby incorporate by reference each of the other allegations
     5   set forth elsewhere in this FAC as though fully set forth in this cause of action.
     6         148. Plaintiffs are the exclusive owner of the BMW Trademarks and possess
     7   trademark registrations for same with the U.S.P.T.O.
     8         149. Plaintiffs are informed and believe, and on that basis allege, that
     9   Defendants have derived business financial gains and profited directly from the use
    10   of Defendants’ importation, warehousing, and/or distribution services by Foreign
    11   Third-Party Sellers to distribute counterfeit BMW-branded products in the United
    12   States and from the Central District of California.
    13         150. Plaintiffs are informed and believe, and on that basis allege, that
    14   Defendants have entered into contracts, joint ventures and/or partnerships (either
    15   written, oral, or implied-in-fact) with Foreign Third-Party Sellers relating to the
    16   advertisement, offering for sale, sale, importation, transportation, storage,
    17   warehousing, distribution, shipping or otherwise dealing in counterfeit products
    18   bearing the BMW Trademarks.
    19         151. Plaintiffs are informed and believe, and on that basis allege, that
    20   Defendants had the right and ability to supervise and/or control the infringing
    21   activity of Foreign Third-Party Sellers using their services as evidenced by
    22   Defendants’ importation and physical possession of the counterfeit products,
    23   Defendants’ ability to prevent Foreign Third-Party Sellers from using their services
    24   to sell and distribute counterfeit goods bearing BMW Trademarks, and Defendants’
    25   ability to inspect inventory received from Foreign Third-Party Sellers before
    26   distributing any products.
    27         152. Plaintiffs are informed and believe, and on that basis allege, that
    28   Defendants failed to exercise their right and ability to supervise and/or control the
                                                  - 38 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 39 of 41 Page ID #:389



     1   infringing activity of Foreign Third-Party Sellers upon notice and continued to
     2   provide its services to known Foreign Third-Party Sellers using their services to sell
     3   and distribute counterfeit goods.
     4         153. Plaintiffs are informed and believe, and on that basis allege, that as a
     5   proximate result of Defendants’ actions, Plaintiffs have suffered monetary damage
     6   as well as irreparable harm and unquantifiable damage to their BMW Trademarks,
     7   reputation, and goodwill.
     8                                  PRAYER FOR RELIEF
     9         WHEREFORE, Plaintiffs BMW of North America, LLC and Bayerische
    10   Motoren Werke AG pray for judgment against Defendants US Elogistics Service
    11   Corp, ETarget LIMITED, and Does 1 through 10, inclusive, and each of them, as
    12   follows:
    13         A.     For an award of Defendants’ profits and Plaintiffs’ damages in an
    14                amount to be proven at trial for trademark infringement under 15
    15                U.S.C. § 1114(a);
    16         B.     For an award of Defendants’ profits and Plaintiffs’ damages in an
    17                amount to be proven at trial for false designation of origin and unfair
    18                competition under 15 U.S.C. § 1125(a);
    19         C.     For $2,000,000.00 per counterfeit mark, per type of goods sold, offered
    20                for sale, or distributed under 15 U.S.C. § 1117(c).
    21         D.     For an award of Defendants’ profits and Plaintiffs’ damages in an
    22                amount to be proven at trial for trademark dilution under 15 U.S.C. §
    23                1125(c);
    24         E.     In the alternative to actual damages and Defendants’ profits for the
    25                infringement and counterfeiting of Plaintiffs’ trademarks pursuant to
    26                the Lanham Act, for statutory damages pursuant to 15 U.S.C. §
    27                1117(c), which election Plaintiffs will make prior to the rendering of
    28                final judgment;

                                                  - 39 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 40 of 41 Page ID #:390



     1        F.    For restitution in an amount to be proven at trial for unfair, fraudulent
     2              and illegal business practices under California Business and
     3              Professions Code § 17200;
     4        G.    For an award of Defendants’ profits and Plaintiffs’ damages in an
     5              amount to be proven at trial for contributory trademark infringement;
     6        H.    For an award of Defendants’ profits and Plaintiffs’ damages in an
     7              amount to be proven at trial for vicarious trademark infringement;
     8        I.    For temporary, preliminary and permanent injunctive relief from this
     9              Court prohibiting Defendants from engaging or continuing to engage
    10              in the unlawful, unfair, or fraudulent business acts or practices
    11              described herein, including the advertising and/or dealing in any
    12              counterfeit product; the unauthorized use of any mark or other
    13              intellectual property right of Plaintiffs; acts of trademark infringement
    14              or dilution; false designation of origin; unfair competition; and any
    15              other act in derogation of Plaintiffs’ rights;
    16        J.    For an order from the Court requiring that Defendants provide
    17              complete accountings and for equitable relief, including that
    18              Defendants disgorge and return or pay their ill-gotten gains obtained
    19              from the illegal transactions entered into and or pay restitution,
    20              including the amount of monies that should have been paid if
    21              Defendants’ complied with their legal obligations, or as equity
    22              requires;
    23        K.    For an order from the Court that an asset freeze or constructive trust
    24              be imposed over all monies and profits in Defendants’ possession
    25              which rightfully belong to Plaintiffs;
    26        L.    For destruction of the infringing articles in Defendants’ possession
    27              under 15 U.S.C. § 1118;
    28

                                                 - 40 -
            FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
Case 5:19-cv-00789-JFW-RAO Document 34 Filed 10/25/19 Page 41 of 41 Page ID #:391



     1         M.     For treble damages suffered by Plaintiffs as a result of the willful and
     2                intentional infringements and acts of counterfeiting engaged in by
     3                Defendants, under 15 U.S.C. § 1117(b);
     4         N.     For damages in an amount to be proven at trial for unjust enrichment;
     5         O.     For an award of exemplary or punitive damages in an amount to be
     6                determined by the Court;
     7         P.     For Plaintiffs’ reasonable attorney’s fees;
     8         Q.     For all costs of suit; and
     9         R.     For such other and further relief as the Court may deem just and
    10                equitable.
    11   DATED: October 25, 2019                   JOHNSON & PHAM, LLP
    12
                                                   By: /s/ Marcus F. Chaney
    13                                             Christopher D. Johnson, Esq.
    14
                                                   Christopher Q. Pham, Esq.
                                                   Marcus F. Chaney, Esq.
    15                                             Attorneys for Plaintiffs
    16                                             BMW OF NORTH AMERICA, LLC and
                                                   BAYERISCHE MOTOREN WERKE AG
    17
    18
                                   DEMAND FOR JURY TRIAL
    19
               Plaintiffs BMW of North America, LLC and Bayerische Motoren Werke AG
    20
         respectfully demand a trial by jury in this action pursuant to Local Rule 38-1.
    21
    22
         DATED: October 25, 2019                   JOHNSON & PHAM, LLP
    23
    24                                             By: /s/ Marcus F. Chaney
    25                                             Christopher D. Johnson, Esq.
                                                   Christopher Q. Pham, Esq.
    26                                             Marcus F. Chaney, Esq.
    27                                             Attorneys for Plaintiffs
                                                   BMW OF NORTH AMERICA, LLC and
    28                                             BAYERISCHE MOTOREN WERKE AG
                                                    - 41 -
             FIRST AMENDED COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
